Title: From James Madison to George W. Campbell, 7 May 1814
From: Madison, James
To: Campbell, George W.


        
          private
          Dear Sir
          Montpelier May 7. 1814
        
        I have had the pleasure of receiving yours of the 4th. inst. Altho’ a just estimate by the lenders ought to have afforded us better terms, yet under all the circumstances of the moment, the loan has been obtained on terms equal to the public expectation, and will have a favorable influence on our affairs. I hope no difficulty will grow out of the individual case you mention. The fulfilment of his former contract, & the effect of his present offer in improving the general terms of the loan were both in favor of receiving his subscription. I do not see however why he might not have disclosed spontaneously his connections in the business. If there were grounds, which I know of no facts to presume, for suspecting a defect of responsibility, the danger would be that an individual under such circumstances might take the chance of a rise of Stock, without incurring more than a failure otherwise hanging over him, in the event of a fall of Stock. Having secured a livelihood for the war for a few months we shall have time to deliberate on a further experiment; and with a prospect of receiving from abroad information that may enlighten our calculations.
        Mrs. Madison returns her best wishes to Mrs. Campbell, who will please to accept mine also. We accomplished our journey within the time allotted, but thro’ roads which made the utmost exertions necessary. A very seasonable spring has given a fine countenance to the Country. I fear an exception

is about to take place in our Wheat fields which abound with the Hessian fly. Accept assurances of my esteem and friendly regards
        
          James Madison
        
      